Citation Nr: 1723724	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1968 to June 1972.  His decorations include the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

In November 2015, the Board remanded the claim for additional development.  The case has been returned to the Board for appellate review. 


FINDING OF FACT

A bilateral hearing loss disability is not attributable to service, and sensorineural hearing loss was not compensably disabling within one year following the Veteran's separation from active duty.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred or aggravated in-service, and a sensorineural hearing loss may not be presumed to have been so incurred. 		 38 U.S.C.A. § 1110, 1155 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309,3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In a letter dated August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was also provided notice regarding how VA assigns disability ratings and effective dates.

The VCAA requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  In this regard, the record reflects that all pertinent available service treatment records and all other available post-service evidence identified by the Veteran have been obtained.  The Veteran's written statements are also of record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim. 

The Board notes that although the Veteran was provided a VA examination in December 2009, the Board found the examination inadequate.   In November 2015, the Board remanded the claim to afford the Veteran an adequate VA examination to determine the etiology of his bilateral hearing disability.  A review of the record shows that the Veteran "refused exam."  An August 2016 report of general information shows that VA attempted to reschedule the VA audio examination; however, the Veteran indicated that the Board should "move forward with the claim" as he is blind and has transportation problems.  As the Veteran has failed to report for the VA examination and it appears that he does not intend to report for a rescheduled examination, the claim must be considered based upon the available evidence of record.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (2016).  Additionally, in accordance with the November 2015 Board remand, the agency of original jurisdiction (AOJ) obtained updated VA treatment records.  Therefore, the AOJ has substantially complied with the Board's November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

The Board has satisfied the duties to notify and assist and all necessary development has been accomplished, and therefore appellate review for the claims on appeal may proceed without prejudice to the Veteran.  See Bernard v. Brown, 	 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be granted for certain chronic diseases, including a sensorineural hearing loss, if manifested to a compensable degree within one year following discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 	 § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he has had hearing loss since he was exposed to noise while in service.  He reports that during combat, he was exposed to noise from Howitzers and incoming rounds during service, and that he had been injured when a shell exploded very close to him, which has since resulted in hearing difficulties.

The Veteran is diagnosed with bilateral hearing loss, therefore he has a current disability and the first element of service connection has been met. 

Regarding the second element, in-service noise exposure is presumed as the Veteran is a combat Veteran.  His certificate of discharge (DD Form 214) reflects that the Veteran was a combat veteran and would have been exposed to acoustic trauma in service.  If a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the second element of service connection has also been met.

Lastly, the Board must consider whether there is medical evidence of a nexus between the current disability and the presumed in-service injury.  The Board finds that there is not.

A review of the service treatment records shows that there were no in-service complaints, treatment or diagnoses of hearing loss.  Enlistment and separation examination reports show that the Veteran's hearing was normal.  

Post-service private treatment records show that in August 2008, the Veteran denied hearing loss and ringing in his ears. Post-service VA treatment records show treatment for hearing loss in 2015. 

The Veteran underwent a VA examination in December 2009.  The examiner noted a standard threshold shift in the right ear due to military exposure and concluded that the standard threshold shift was likely due to noise exposure.  Thresholds in the left ear were stable at separation.  Upon review of the record, to include the Veteran's report of in-service noise exposure, the examiner opined that the bilateral hearing loss was less likely related to service.  The rationale was based on the Veteran's post-service occupational exposure as a construction worker for 28 years and his recreational noise exposure from the occasional use of power tools and the fact that the Veteran's hearing was within normal limits upon separation.  The examiner determined that the Veteran's bilateral hearing loss more likely occurred in the years following separation from service.

After considering all of the evidence of record, to include the Veteran's statements, the Board finds that the preponderance of the most probative evidence is against entitlement to service connection for hearing loss.  In this regard, the service treatment records are devoid of any complaints or findings regarding hearing loss. Further, there is no competent evidence that sensorineural hearing loss was compensably disabling within one year of the Veteran's separation from active duty.  In contrast, the medical evidence shows the Veteran denied hearing loss in 2008 and treatment for hearing loss began many years later.  Finally, the record includes the opinion of a December 2009 examiner who, after considering both the Veteran's in-service and post-service noise exposure found that it was more likely than not that the Veteran's hearing loss was due to the extensive 28 years of working in construction.  The Board is cognizant that the Board previously found this examination to be inadequate; 38 C.F.R. § 3.655, however, this appeal is rated on the evidence of record and this examination does not provide evidence of a nexus nor is there other competent evidence of file that links the in-service noise exposure/injury to the currently diagnosed disability.

The Board acknowledges the Veteran's statements.  Veterans are competent to testify as to some matters of diagnosis and etiology and lay testimony as to such matters cannot be categorically rejected.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  Here, however, the etiology of the Veteran's hearing loss relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

There is conceded in-service noise exposure  and also post-service noise exposure.  The question of what is the etiology of the current disability considering the multiple possible etiologies is complex and requires medical expertise.

Accordingly, the Board denies entitlement to service connection for hearing loss.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


